Case 1:20-cv-04325-WFK-RER Document 13 Filed 01/22/21 Page 1 of 5 PageID #: 54




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
---------------------------------------------------------------X
JOE MARTINEZ,                                                  :
                                                               :
                           Plaintiff,                          :
                                                               : MEMORANDUM & ORDER
                  v.                                           : 20-CV-4325 (WFK) (SMG)
                                                               :
                                                               :
CHARLES J. HYNES, Brooklyn District Attorney; :
ALAN D. MARRUS, Trial Judge of Brooklyn;                       :
RODNEY M. KRUT, Precinct Sergeant;                             :
DANIEL C. VANDOLLEN, Arresting Officer,                        :
Shield #23437; LAURA ASTARITA,                                 :
Trial District Attorney, 1989; GENIA PHILLIPS, :
Complainant Witness; MARCIA BECKFORD,                          :
Complainant Witness; and LOUISE                                :
 JOHNSTON, Arresting Officer, Shield #13335,                   :
                                                               :
                           Defendants.                         :
---------------------------------------------------------------X
WILLIAM F. KUNTZ, II, United States District Judge:

       Plaintiff Joe Martinez, who is currently incarcerated at the Marcy Correctional Facility

under DIN 89-T-2539, filed this pro se civil rights action on August 25, 2020, ECF No. 1.

Plaintiff’s application to proceed in forma pauperis (“IFP”) pursuant to 28 U.S.C. § 1915(a) is

granted for the limited purpose of this Order. For the following reasons, the complaint is hereby

dismissed.

                                       BACKGROUND

       Plaintiff alleges he was falsely arrested, maliciously prosecuted, wrongfully convicted,

and unlawfully sentenced for first degree robbery, attempted rape, and other charged crimes

under Kings County Indictment Number 1829/88. He remains incarcerated under that

conviction. Plaintiff states he requested copies of records from these proceedings in 1989 and

received documents, but that “back in November 22, 1989 I was deny [sic] all of these
Case 1:20-cv-04325-WFK-RER Document 13 Filed 01/22/21 Page 2 of 5 PageID #: 55




documents in violation of my constitutional rights.” ECF No. 1, at 3. Plaintiff names multiple

individuals whom he believes to be responsible for his conviction and resulting emotional pain

and suffering and seeks $50,000,000 in damages.

                                            DISCUSSION

I.      Standard of Review

        The court must screen “a complaint in a civil action in which a prisoner seeks redress

from a governmental entity or officer or employee of a governmental entity” and, thereafter,

“dismiss the complaint, or any portion of the complaint,” if it is “frivolous, malicious, or fails to

state a claim upon which relief may be granted.” 28 U.S.C. § 1915A; see Abbas v. Dixon, 480

F.3d 636, 639 (2d Cir. 2007). Similarly, the court is required to dismiss sua sponte an IFP

action, if the court determines it “(i) is frivolous or malicious; (ii) fails to state a claim on which

relief may be granted; or (iii) seeks monetary relief against a defendant who is immune from

such relief.” 28 U.S.C. § 1915(e)(2)(B); Abbas, 480 F.3d at 639. A complaint must plead

“enough facts to state a claim to relief that is plausible on its face.” Bell Atlantic Corp. v.

Twombly, 550 U.S. 544, 570 (2007). “A claim has facial plausibility when the plaintiff pleads

factual content that allows the court to draw the reasonable inference that the defendant is liable

for the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). Although all

allegations contained in the complaint are assumed to be true, this tenet is “inapplicable to legal

conclusions.” Id.

        In reviewing a pro se complaint, the court must be mindful that the plaintiff’s pleadings

should be held “to less stringent standards than formal pleadings drafted by lawyers.” Hughes v.

Rowe, 449 U.S. 5, 9 (1980) (internal quotation marks omitted). The court is required to read the

plaintiff’s pro se complaint liberally and interpret it to raise the strongest arguments it suggests.

                                                   2
Case 1:20-cv-04325-WFK-RER Document 13 Filed 01/22/21 Page 3 of 5 PageID #: 56




Erickson v. Pardus, 551 U.S. 89, 94 (2007); Hughes v. Rowe, 449 U.S. 5, 9 (1980); Sealed

Plaintiff v. Sealed Defendant #1, 537 F.3d 185, 191–93 (2d Cir. 2008). Where a liberal reading

of the pleading “gives any indication that a valid claim might be stated,” the court must grant

leave to amend it at least once. See Cuoco v. Moritsugu, 222 F.3d 99, 112 (2d Cir. 2000)

(quotation marks omitted).

II.    Challenges to the 1989 conviction are barred by Heck v. Humphrey

       To the extent that plaintiff seeks to challenge his 1989 conviction through this civil rights

action, this claim is barred by Heck v. Humphrey, 512 U.S. 477 (1994). Heck precludes claims

for money damages related to an allegedly unlawful investigation, arrest, trial, and conviction,

because any award in a plaintiff’s favor would “necessarily imply” the invalidity of his

conviction. Heck, 512 U.S. at 487. “[I]n order to recover damages for [an] allegedly

unconstitutional conviction or imprisonment, or for other harm caused by actions whose

unlawfulness would render a conviction or sentence invalid, a § 1983 plaintiff must prove that

the conviction or sentence has been reversed on direct appeal, expunged by executive order,

declared invalid by a state tribunal authorized to make such determination, or called into

question by a federal court’s issuance of a writ of habeas corpus, 28 U.S.C. § 2254.” Heck, 512

U.S. at 486–87. Prisoners have other ways of challenging convictions they believe to be

unconstitutional, first through direct appeal and then through a writ of habeas corpus pursuant to

28 U.S.C. § 2254. See Preiser v. Rodriguez, 411 U.S. 475, 488–90 (1973) (habeas corpus is the

appropriate and exclusive remedy for state prisoners attacking the validity of the fact or length of

their confinement).




                                                 3
Case 1:20-cv-04325-WFK-RER Document 13 Filed 01/22/21 Page 4 of 5 PageID #: 57




       In this case, Plaintiff has not alleged that his conviction was overturned or otherwise

rendered invalid, and he remains in custody on that conviction. Accordingly, all of his claims

related to his arrest and prosecution are dismissed pursuant to Heck v. Humphrey.

III.   Claims related to requests for documents fail to state a claim and are time-barred

       Plaintiff’s only claim that is not barred by Heck v. Humphrey is his assertion his

 constitutional rights were violated when he was denied access to documents in 1989. This

 single sentence fails to state a claim. Plaintiff does not explain why he was entitled to the

 documents, where he directed his request, what response he received, or which defendant was

 responsible. Moreover, if there was any deprivation of Plaintiff’s constitutional right, the claim

 arose more than 30 years ago. The statute of limitations for civil rights actions under 42 U.S.C.

 § 1983 is three years. Owens v. Okure, 488 U.S. 235, 249–51 (1989) (discussing Wilson v.

 Garcia, 471 U.S. 261 (1985), which held that courts deciding claims under § 1983 should

 “borrow” the State statute of limitations for personal injury actions); N.Y. C.P.L.R. § 214

 (McKinney’s) (providing a three-year statute of limitations for personal injury actions arising in

 New York State, including constitutional torts). Plaintiff’s claim related to his request for

 documents is dismissed for failure to state a claim pursuant to 28 U.S.C. § 1915A and 28 U.S.C.

 § 1915(e)(2)(B)(ii) as untimely.

                                         CONCLUSION

       For the foregoing reasons, Plaintiff’s claims related to his 1989 conviction and denial of

access to documents are dismissed pursuant to 28 U.S.C. § 1915A and 28 U.S.C. §

1915(e)(2)(B)(ii). The Court certifies pursuant to 28 U.S.C. § 1915(a)(3) that any appeal would

not be taken in good faith and therefore in forma pauperis status is denied for purpose of an

appeal. See Coppedge v. United States, 369 U.S. 438, 444–45 (1962).

                                                 4
Case 1:20-cv-04325-WFK-RER Document 13 Filed 01/22/21 Page 5 of 5 PageID #: 58




                                               SO ORDERED.



                                                      s/ WFK
                                               ______________________
                                               HON. WILLIAM F. KUNTZ, II
                                               United States District Judge

Dated: January 22, 2021
       Brooklyn, New York




                                      5
